DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality: 
	Several parts share the same reference number as set forth in the specification. The yoke (line 5 of paragraph 67), the linkage (line 9 of paragraph 67), and the outer surface of the inner tube (line 5 of paragraph 76) each mistakenly share the designation '229'. It is recommended that the specification be amended to correct this, and that the proper designations for each part be included. Based upon the specification, it is believed that the linkage is defined by '229', therefore the yoke and outer surface of the inner tube should be labeled '290' and '234', respectively.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation ""wherein the one-way valve" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since this part was previously referred to as a “one-way fluid valve” (line 2 of the claim). It is recommended that the claim be amended to read “wherein the one-way fluid valve” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (Pub. No. US 2016/0143658 A1).
With respect to claim 1, Stokes et al. discloses a surgical instrument (100 in general view Fig. 2) comprising a body (122), a shaft assembly (130) distally extending from the body and including an acoustic waveguide (28 in overview Fig. 1) configured to couple with an ultrasonic transducer (26), an end effector (140 in general view Fig. 2) including an ultrasonic blade (160 in Fig. 2 or 24 in overview Fig. 1) in acoustic communication with the acoustic waveguide (24 coupled to 28 in overview Fig. 1) and a 
Regarding claim 2, Stokes et al. discloses all of the preceding limitations as shown above. Additionally, Stokes et al. discloses that the shaft assembly (780 in Figs. 46a-b) defines a longitudinal axis (shown in general view Fig. 2) and further includes a knob operatively connected to the end effector (139 in general view Fig. 2 or 751 in Figs. 46a-b) wherein the knob is configured to rotate about the longitudinal axis to thereby rotate the end effector about the longitudinal axis (paragraphs 180-181) and wherein the blade cooling system includes a fluid reservoir within the knob and is configured to contain the fluid coolant therein (paragraph 175).
Regarding claim 4, Stokes et al. discloses all of the preceding limitations as shown above. Stokes et al. further discloses that the blade cooling system (750 in Figs. 46a-b) further contains a plunger (757 and 758) positioned within the fluid reservoir (752, shown below) and configured to selectively move therein for discharging the fluid coolant from the fluid reservoir (paragraph 181). In the present case, the fluid reservoir is considered to encompass the whole of the internal portion of the rotation knob (751), including the cylindrical bore (755). As shown below, 757 and 758 are encompassed within that reservoir (752).

    PNG
    media_image1.png
    509
    608
    media_image1.png
    Greyscale

	Further, in this instance, the broadest reasonable interpretation of ‘plunger’ is set forth by the Merriam-Webster definition included and highlighted below. As can be seen in paragraphs 179 and 181, the seal ring (758) provides a fluid seal (paragraph 179) whereas the annular flange (757) pressurizes the liquid coolant within the rotatable knob and creates a vacuum within the rotatable knob when the rotatable knob translates distally (paragraph 181). The assembly of 758 and 757 therefore is a plunger, a sliding reciprocating piece driven by or against fluid pressure.

    PNG
    media_image2.png
    491
    767
    media_image2.png
    Greyscale

With respect to claim 5, Stokes et al. discloses all of the preceding limitations as shown above. Additionally, Stokes et al. discloses that the blade cooling system (750 in Figs. 46a-b) further includes a fluid actuator (exterior of 751) operatively coupled to the plunger (Figs. 46a-b) and configured to move the plunger for discharging the fluid coolant from the fluid reservoir (paragraph 181). As the user advances the fluid actuator distally, the plunger moves accordingly to create a vacuum to discharge the fluid.
Regarding claim 6, Stokes et al. discloses all of the preceding limitations as shown above. Additionally, Stokes et al. discloses that the fluid actuator is located on the body of the surgical instrument (Fig. 2 and Fig. 46a). In the general view, Fig. 2, a general embodiment of the knob (139) shows its placement with respect to the body of the surgical instrument, and in Fig. 46a it is shown that the knob (751) is coupled to the handle assembly (770) which is known to be attached to the body of the instrument, since handle assembly 770 is “substantially identical to the similarly named components of instrument (100)” (paragraph 178).
With respect to claim 7, Stokes et al. discloses all of the preceding limitations as shown above. Additionally Stokes et al. discloses that the fluid actuator is a slidable push-tab (ridges on rotatable knob 701 in knob close-up Fig. 44) operatively coupled to the plunger (paragraph 179). The broadest reasonable interpretation of the limitation “tab” is set forth by the Merriam-Webster dictionary and dictionary.com definitions shown below. The ridges radially aligned along the outside of the rotatable knob are short projections which are meant to be pulled in order to increase ease of actuating the rotatable knob, therefore these ridges can be considered tabs and thus anticipate the claim limitations set forth.

    PNG
    media_image3.png
    509
    758
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    326
    792
    media_image4.png
    Greyscale

With respect to claim 8, Stokes et al. discloses all of the preceding limitations as shown above. Additionally, Stokes et al. discloses that the shaft assembly further includes an inner tube (176 in end effector view Fig. 4a), an outer tube (132), and an interior space between the inner tube and the outer tube (paragraph 180) wherein the interior space is in fluid communication with the fluid reservoir and configured to receive the fluid coolant discharged from the fluid reservoir for communication toward the ultrasonic blade (paragraph 180).
Regarding claim 9, Stokes et al. discloses all of the preceding limitations as shown above. Stokes et al. further discloses that the blade cooling system (750 in Figs. 46a-b) further includes a fluid passageway fluidly connecting the fluid reservoir to the interior space of the shaft assembly and wherein the plunger is operable to compress fluid coolant within the fluid reservoir thereby directing the fluid coolant through the fluid passageway (paragraph 180). 
Regarding claim 10, Stokes et al. discloses all of the preceding limitations as shown above. Additionally, Stokes et al. discloses that the blade cooling system (750 in Figs. 46a-b) further includes a one-way valve (762) positioned within the fluid passageway wherein the one-way valve is configured to allow the fluid coolant to flow from the fluid reservoir to the interior space and wherein the one-way valve is configured to inhibit the fluid coolant from flowing from the interior space toward the fluid reservoir (paragraph 180). 
Regarding claim 11, Stokes et al. discloses all of the preceding limitations as shown above. Additionally, Stokes et al. discloses that the blade cooling system (750 in Figs. 46a-b) further includes a one-way fluid valve (762) positioned in the interior space between the inner tube and the outer tube wherein the one-way fluid valve is configured to allow the fluid coolant to distally flow through the interior space toward the end effector and wherein the one-way valve is configured to inhibit the fluid coolant from proximally flowing through the interior space away from the end effector (paragraph 180).
With respect to claim 16, Stokes et al. discloses a surgical instrument (100 in general view Fig. 2) comprising a shaft assembly (130) including an acoustic waveguide (28 in overview Fig. 1) configured to couple with an ultrasonic transducer (26) (28 connected to 26 in overview Fig. 1) and a rotation knob (139 in general view Fig. 2 or 751 in Figs. 46a-b) operatively coupled to the shaft assembly (780) wherein the shaft assembly defines a longitudinal axis (line extending from shaft seen in general view Fig. 2) and the rotation knob is configured to rotate the shaft assembly about the longitudinal axis (paragraphs 180-181). Stokes et al. further discloses an end effector (140 in general view Fig. 2) including an ultrasonic blade (160 in general view Fig. 2 or 24 in overview Fig. 1) in acoustic communication with the acoustic waveguide (28) (24 and 28 are connected in overview Fig. 1) and a clamp arm (144 in general view Fig. 2) movably coupled to the ultrasonic blade and configured to move from an open position toward a closed position for compressing a tissue against the ultrasonic blade (paragraph 119), a clamp actuator movably coupled relative to the body (128 in general view Fig. 2) and configured to selectively move from a first actuator position toward a second actuator position to thereby direct movement of the clamp arm from the open position toward the closed position as the clamp actuator respectively moves from the first actuator position to the second actuator position (paragraph 119). Stokes et al. additionally discloses a blade cooling system (751 in Figs. 46a-b) operatively coupled to the clamp actuator and selectively operable to discharge a fluid coolant onto the ultrasonic blade (paragraph 180) while the clamp actuator is in the first actuator position comprising a fluid reservoir defined by a cavity (752) within the rotation knob (751) and a plunger (757 and 758) positioned within the fluid reservoir.
With respect to claim 17, Stokes et al. discloses all of the preceding limitations as shown above. Stokes et al. further discloses a fluid actuator (exterior of 751 in Figs. 46a-b) that is operatively coupled to the plunger (757 and 758) and configured to move the plunger for discharging the fluid coolant from the fluid reservoir (paragraph 181).
Regarding claim 18, Stokes et al. discloses all of the preceding limitations as shown above. Additionally, Stokes et al. discloses that the shaft assembly further comprises an inner tube (176 in end effector view Fig. 4a), an outer tube (132), and an interior space between the inner tube and the outer tube wherein the interior space is in fluid communication with the fluid reservoir and configured to receive the fluid coolant discharged from the fluid reservoir for communication toward the ultrasonic blade (paragraph 180).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (Pub. No. US 2016/0143658 A1).
	Stokes et al. anticipates all of the limitations of the preceding claims, as shown above, and discloses another blade cooling system in a separate embodiment (shown in Fig. 10) that includes an access port (273) in fluid communication with a fluid reservoir (270) for introducing fluid coolant into the reservoir, yet fails to disclose that the access port is positioned on the knob, since in the embodiment described the fluid reservoir is located on the handle (220).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the embodiment in Figs. 46a-b as disclosed by Stokes et al. similar to the embodiment shown in Fig. 10 to include an access port in fluid communication with the fluid reservoir within the knob. One of ordinary skill in the art would have been motivated to perform this modification in order to control fluid levels in the fluid reservoir, passing liquid coolant into the fluid reservoir via the access port/septum without necessitating the detachment of the knob (paragraph 132).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Estera et al. (Pub. No. US 2016/0143657 A1) teaches an ultrasonic surgical instrument comprising a handle and a shaft assembly with an end effector comprising an ultrasonic blade and a clamp arm (Fig. 2). Estera et al. additionally teaches a fluid reservoir located in the handle of the surgical instrument (Figs. 14a-c) in fluid communication with the ultrasonic blade for applying liquid coolant to the heated surface of the blade during use. This reference fails to incorporate a reservoir specifically within the knob of the device, but is considered pertinent to the applicant’s disclosure due to its general subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771